Title: To Benjamin Franklin from James Parker, 23 December 1769: résumé
From: Parker, James
To: Franklin, Benjamin


[Woodbridge, December 23, 1769. Has crept back here to print the New Jersey laws. The enclosures will show (1) why the bill of exchange that Colden had promised is not sent; and (2) that Franklin has power of attorney, witnessed by the captain and mate of the ship, to recover the wages due Parker. Has written the Board of Customs Commissioners at Boston to resign from the customs house, and expects his wages only until January 6. His strength is somewhat recovered, but the weather is bitter cold; unless it warms the Delaware will soon be frozen.]
